06/23/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0144



                              No. DA 21-0144


STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

EDWARD LEROY SOUTHER,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until August 4, 2022, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     June 23 2022